Action to recover damages as a consequence of plaintiff allegedly falling on a ridge of ice on a sidewalk in front of a building of defendant Vellanti Realty & Building Corporation. Judgment, as amended, in favor of the plaintiff and against the Vellanti Corporation and the City of New York, reversed on the law and the facts and a new trial granted, with costs to abide the event. Liability could not be predicated upon the film of ice due to the precipitation on January 14 and 15, 1943, under the law of the case. It is plaintiff’s theory that she fell because of a ridge of ice on a sidewalk, formed after the artificial casting of water thereon by defendant Vellanti Realty & Building Corporation. A finding that a ridge of ice there existed as a consequence of such a cause is against the weight of evidence in view of the Weather Bureau records in respect of precipitation and temperatures prior to the time of the accident. Hagarty, Acting P. J., Carswell, Johnston, Aldrich and Nolan, JJ., concur.